—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 8, 1997, convicting him of criminal possession of stolen property in the fifth degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that the People failed to prove his knowledge that the subject motor vehicle was stolen is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant possessed the subject motor vehicles with the knowledge that they were stolen (see, People v Zorcik, 67 NY2d 670). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.